LAWRENCE, Judge
(concurring):
Regarding the second assignment of error, I agree that giving an instruction on aiding and abetting was not error but for a different reason. Appellant, as a parent of D, had a legal duty to protect the health and welfare of his son and to obtain medical treatment for any significant injury to him. See United States v. Robertson, 33 M.J. 832 (A.C.M.R.1991). Evidence was admitted to suggest that appellant’s wife M caused all or some of the injuries suffered by the child that were evident from the numerous scars on D’s body. Appellant lived in the same house as M and D, and the evidence was such that a reasonable fact finder could conclude that appellant saw these scars and therefore had actual knowledge that D was being abused. Further, the evidence suggests that appellant intentionally took no effective action to prevent abuse that certainly caused substantial pain and from which serious injury was foreseeable, nor did he obtain medical attention for D. See United States v. Valdez, 35 M.J. 555 (A.C.M.R.1992) (discussing an instruction concerning a parent’s “intentional refusal to act” resulting in the death of a child). Indeed, if appellant did not inflict the abuse himself, his failure to ensure the welfare and safety of his son is not only a gross breach of his parental duty, it is repugnant to any civilized standard of accountability in a parent.
The evidence indicates that the abuse continued over an extended period of time. Although some abuse may have occurred before appellant was aware of it, a reasonable fact-finder could conclude that significant abuse occurred after appellant had knowledge that it was taking place. Thus, appellant’s inaction and indifference resulted in that additional abuse.
An instruction based on appellant s breach of his legal duty to act to protect D was therefore appropriate. In fact, the military judge gave an instruction on aiding and abetting that included the following language:
If the accused witnesses the commission of the crime and had a duty to interfere but did not because he wanted to protect or encourage the alleged perpetrator, then the accused is a principle and an aider and abettor.
Record at 370. This language relates to appellant’s affirmative duty to act to protect D. United States v. Ford, 12 C.M.A. 31, 30 C.M.R. 31 (1960), provides some precedent for contending an accused’s failure to perform a legal duty relating to an offense is some evidence from which a fact finder may infer that he encouraged the offense, as does United States v. Valdez, supra. There is no direct evidence of appellant’s intent in forbearing to prevent further abuse or obtain medical treatment. If M was in fact the perpetrator of the abuse, a logical reason for appellant’s protection is that he intended to prevent the discovery of the abuse, thereby protecting her. I conclude that on this basis the military judge did not abuse his discretion in deciding to give an instruction on aiding and abetting.
Trial defense counsel objected to any instruction on aiding and abetting. When the military judge overruled the objection, it was incumbent upon trial defense counsel to object to the specific language of the instruction or propose specific language if he thought the military judge’s proposed instruction was legally incorrect. He did not do so, although he did submit a request for an instruction dealing with the degree of force a parent may use in disciplining a child based on United States v. Brown, 26 M.J. 148 (C.M.A.1988). Accordingly, the instruction on aiding and abetting is legally sufficient and correct absent plain error. I conclude that the instruction is not plainly erroneous.
Lastly, the evidence is overwhelming that appellant kicked the child in the stomach, beat him with a belt that had a buckle *1062on it, and struck him with an electrical cord. A pronounced scar indicating a significant wound that would have bled noticeably was undoubtedly appellant’s handiwork. The child attributed his torture to his father. Thus, even if M contributed to D’s inhuman treatment, there is irrefutable compelling evidence of appellant’s guilt. Thus, assuming arguendo that giving the instruction was error, the error was certainly harmless.